The opinion of the court was delivered, by
Read, J.
The court were right in striking out the words, “ trading as Fretton & Schollenberger,” and amending the record according to the' truth. It is difficult to conceive any ground of objection to the admission of the plaintiff’s book entry in evidence. The book wTas the usual drover’s hook; the entry was made under the direction of the plaintiff by his clerk, on the day of the sale, immediately after Seldonridge’s return from the drove-yard, where the hogs were sold, weighed by the regular weigher, and delivered. Both defendants were charged in the book, followed by the weight, the price, net weight, and the total in dollars and cents, in the usual and customary form used by drovers. It would have been error to reject it, and it was confirmed by all the evidence in the cause. The court made no error in answering the juror that if two parties were connected in business, the taking of a note from one would not release the other unless it was so agreed.
Nothing is more common at the drove-yard than for two individuals, not partners in any wTay or form, to purchase *86together a lot of hogs or cattle. Their connection begins and ends with the single operation of purchasing and selling this one lot. All evidence, therefore, showing that there was no general partnership between these defendants was entirely irrelevant; and the answers given in the defendants’ paper-book to all the other assignments of error are conclusive and make it unnecessary for us to consider them.
Judgment affirmed.